Citation Nr: 0112153	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-01 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected herniated nucleus pulposus, L5-S1, left, currently 
evaluated as 40 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1959 to October 
1963.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision by the RO which 
increased the disability rating to 40 percent for the 
service-connected low back disability; and from a December 
1999 rating decision by the RO which denied entitlement to 
TDIU.  



REMAND

At the outset, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  

The purpose of this bill is to reverse the decision of the 
U.S. Court of Appeals for Veterans Claims (Court) in Morton 
v. West, which held that the Secretary had no authority to 
provide assistance to a claimant whose claim was not "well 
grounded."  The bill also establishes a number of procedural 
requirements for VA in dealing with claims for benefits.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  


I.  Increased Rating

The veteran is seeking an increased rating for the service-
connected herniated nucleus pulposus, L5-S1 disc, left, 
currently rated as 40 percent disabling.  Historically, the 
veteran was granted service connection for this disability 
with a 20 percent disability rating assigned in a May 1973 
rating decision.  

The veteran filed a claim of increase in July 1998.  In a 
February 1999 rating action, the veteran's service-connected 
herniated nucleus pulposus, L5-S1 disc, left was increased to 
40 percent disabling.  The veteran timely appealed this 
determination.

At the most recent VA examination in September 1998, the 
veteran indicated that he re-injured his back in March 1997.  
Since the re-injury, the veteran has had consistent pain in 
the lower back and has undergone heat and other physical 
therapy treatments.  The veteran reported that he had a 
series of injections in the back.  Pain in his back got worse 
on walking and occasionally woke him up at night.  Many 
times, the veteran had to sleep in a recliner to get any kind 
of relief.  Pain went down into both legs to the calf region.  
The veteran also reported stiffness in the back.  The veteran 
indicated that he could not stand and therefore had to close 
his business because of pain.  The veteran indicated that he 
could not stand long, could not walk far, especially on hard 
surfaces.  The veteran stated that the pain radiated to both 
legs down to the calves ad sometimes both feet tingle.  The 
pain was described as constant, dull aching pain, sharp at 
times.  The pain in the legs was sharp at times, sometimes 
shooting, dull or aching pain.  Weakness and fatigability 
were noted.  

Upon physical examination, the veteran leaned to the right as 
he sat in the examiner's chair.  The veteran's gait showed a 
limp on the left leg.  His back had an unsightly, not tender 
scar at the L5-S1.  He was tender in his back from L1-S1.  He 
had no muscle spasm and the muscles were normal.  He flexed 
his back forward actively 0-58 degrees with severe pain at 
L5, passively 0-60 degrees with severe pain at L5, after 
fatiguing 0-40 degrees with same pain.  He extended his back 
only 0-10 degrees with severe pain L5 actively, 0-20 degrees 
passively with the same pain and, after fatiguing 0-10 
degrees with the same pain.  Right lateral flexion of the 
back 0-25 degrees actively with severe pain at L5, passively 
0-35 degrees with severe pain L5 and, after fatiguing 0-15 
degrees with severe pain L5.  Left lateral flexion of the 
back 0-40 degrees with severe pain L5, passively 0-45 degrees 
with severe pain L5 and, after fatiguing 0-30 degrees with 
severe pain L5.  Right lateral rotation of the back and left 
lateral rotation of the back was 0-25 degrees with severe 
pain L5 actively, passively right lateral rotation 0-37 
degrees and left lateral rotation 0-35 degrees with severe 
pain L5, after fatiguing, right and left lateral rotation of 
the back 0-20 degrees with severe pain L5.  

Strength of the lower extremities showed that both legs were 
weak, reflexes were normal, pulses were normal, hair growth 
was decreased and warmth was normal.  Straight leg tests were 
negative.  The veteran flexed the right hip 0-125 degrees 
with pain and the left hip 0-130 degrees with pain.  

Light touch was normal throughout both lower extremities.  
Pain was decreased left medial thigh, right lateral thigh, 
left medial calf, left anterior calf, left lateral calf, left 
medial foot, left anterior foot and left lateral foot.  

X-ray studies of the LS spine showed large, anterior 
osteophyte bridging L5-S1 mild right-sided rotary scoliosis.  

Diagnosis was that of status post surgical removal herniated 
nucleus pulposus, L5-S1 with residuals as described above.  
X-ray studies confirmed arthritic changes at L5-S1, more 
likely than not associated with previous surgery and mild 
rotary scoliosis.

In support of his claim for increase, the veteran submitted 
private treatment records from three different doctors who 
treated the veteran for back pain.  In January 1998, the 
veteran complained of continued back pain.  At that time, 
there was no numbness, tingling or radiation distally in the 
back.  On examination, the veteran was tender in the low back 
with pain on motion.  No neurologic deficit was noted at that 
time.  Impression was that of lumbar sprain with degenerative 
disc disease.  

In September 1998, the veteran was examined by Dr. Hurt, 
another private physician.  At that time, the veteran seemed 
to be in significant spasm on forward and lateral bending.  
His gait was slightly wide-based, but no other abnormalities 
were noted.  Straight leg raising bilaterally produced back 
pain but no radiating leg pain.  Reflexes were 1+ at the 
knees and trace at the ankles.  Strength was good to direct 
testing.  There was no obvious weakness.  Sensory exam 
revealed no diminution to pin prick throughout both legs.  

The examiner summarized that the veteran suffered a muscle 
strain type of injury.  He found nothing to suggest a 
herniated disc at that time, and the veteran's neurologic 
exam was essentially negative.  The veteran did seem to have 
significant spasm and limitation of movement.  The examiner 
concluded that the veteran most likely had a chronic low back 
strain.  The examiner was unable to make a definite statement 
as to the presence or absence of a nerve root compression 
lesion.  The veteran was apparently not told that he had a 
herniated disc or spinal stenosis after a computerized 
tomography (CT) scan, but the examiner could not verify this 
as there was no CT scan available for review.  The examiner 
stated, "Suggestions might include the delineation of a 
nerve root compression if it is present, in order that it 
could be possibly surgically relieved.  I doubt that he has 
it, however, but the only way it could be proven is with a CT 
or MRI scan."

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.10 (2000).  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

As noted hereinabove, VA regulations require that disability 
evaluations be based upon the most complete evaluation of the 
condition that can be feasibly constructed with 
interpretation of examination reports, in light of the whole 
history, so as to reflect all elements of disability.  
Medical as well as industrial history is to be considered, 
and a full description of the effects of the disability upon 
ordinary activity is also required.  Functional impairment is 
based on lack of usefulness and may be due to pain, supported 
by adequate pathology and evidenced by visible behavior 
during motion.  Many factors are considered in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion and atrophy.  Painful 
motion with the joint or periarticular pathology which 
produces disability warrants the minimum compensation.  38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2000).  

In this case, the veteran's service-connected back disability 
is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 for intervertebral disc syndrome.  Under the provisions 
of Diagnostic Code 5293, a 40 percent rating requires 
evidence of severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
A 60 percent evaluation is warranted with pronounced 
symptomatology, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc and 
little intermittent relief. 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2000).  

38 C.F.R. § 4.71a, Diagnostic Code 5289 governs ratings for 
ankylosis of the spine.
Under that code, a 40 percent rating is assigned for 
favorable ankylosis of the lumbar spine; and a maximum 50 
percent rating is assigned for unfavorable ankylosis of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2000).

As the veteran is already in receipt of a 40 percent rating 
for his back disability, the only issues left to consider are 
whether he is entitled to a higher 60 percent rating under 
Diagnostic Code 5293 and/or a higher 50 percent rating under 
Diagnostic Code 5289.  

The medical evidence does not show ankylosis of the lumbar 
spine or any persistent symptoms compatible with sciatic 
neuropathy.  However, significant muscle spasm was noted on 
the private September 1998 medical examination noted above.  
In addition, Dr. Hurt indicated that a CT or MRI scan was 
needed to prove the severity of the veteran's back 
disability.  According to the veteran, a CT scan was 
performed, but it appears that no such medical record is 
located in the claims file.  

It is therefore unclear whether the veteran's symptoms are 
severe enough to warrant a 60 percent disability rating under 
Diagnostic Code 5293.  Furthermore, the last VA examination 
of record was performed in September 1998, over 2 and 1/2 
years ago.  

In light of the foregoing, the Board finds that the veteran 
should be afforded another VA examination to determine the 
severity of the service-connected herniated nucleus pulposus, 
L5-S1 disc, left.  

In light of the need for additional examinations, the RO 
should obtain all pertinent treatment records regarding the 
service-connected disabilities for review including, but not 
limited to, a CT scan and or MRI of the veteran's low back.  



II.  TDIU

As noted above, the veteran is service-connected for 
herniated nucleus pulposus, L5-S1, evaluated at 40 percent 
disabling.  This is the veteran's sole service-connected 
disability.

In reaching its determination in this case, the Board has 
followed the analysis of the United States Court of Appeals 
for Veterans Claims (Court) in Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The Court held that for a veteran to 
prevail in a claim for individual unemployability benefits, 
it is necessary that the record reflect some factor which 
takes his case outside the norm.  38 C.F.R. §§ 4.1, 4.15 
(2000).  The fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
schedular rating which is assigned is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether he can find employment.  Moreover, there is no 
statute or regulation which requires VA to conduct a job 
market or employability survey to determine whether a 
claimant is unemployable as a result of one or more service-
connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 
(1994); see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2000).  Marginal 
employment is not to be considered substantially gainful 
employment.  Factors to be considered, however, will include 
the veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16 (2000).  

In this case, the veteran indicated during his September 1998 
VA examination that as of July 1998, he had to shut down his 
business and is unable to work due to back and shoulder pain.  

During the private examination in September 1998, Dr. Hurt 
advised a "continuation of the physical therapy type 
treatments together with judicious use of medication and an 
exercise program designed to get him back to work.  The fact 
that it has been a year and a half is discouraging as to 
whether he will be able to return to work quickly."  

In light of the foregoing, the Board finds that another 
orthopedic examination is required to determine whether the 
veteran is unemployable due to his service-connected 
herniated nucleus pulposus, L5-S1 disc.  

The Board also requests that complete medical records 
referable to any grant of disability benefits by the Social 
Security Administration be obtained for review in connection 
with the veteran's claim.  It is pertinent to note in this 
regard that the reviewing Administrative Law Judge determined 
that the veteran's residual functional capacity had been 
reduced to the level of sedentary, unskilled work and that he 
could not return to any of his past relevant work.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1999).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran and to obtain the 
names and addresses of all health care 
providers who have treated him for the 
service-connected herniated nucleus 
pulposus, L5-S1 disc, left since service, 
which have not previously been identified 
or obtained.  Of particular interest are 
any computerized tomography (CT) scans or 
magnetic resonance imaging (MRI) records 
which have not been previously associated 
with the claims file.  Thereafter, the RO 
should obtain legible copies of all 
records from any identified treatment 
source not currently of record.  In 
addition, the RO should obtain copies of 
all VA treatment records of the veteran, 
that are not currently in the claims 
folder.  The RO should also afford the 
veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The RO should schedule the veteran 
for VA neurologic examination to 
determine the current severity of the 
service-connected low back disability in 
terms of the Rating Schedule.  All 
indicated tests, including x-ray and 
range of motion studies, as well as any 
necessary neurological testing must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
neurologic examiner should state whether 
the veteran has pronounced intervertebral 
disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc with little 
intermittent relief.  A complete 
rationale for any opinion expressed must 
be provided.  

3.  The veteran should be afforded 
another VA orthopedic examination in 
order to fully evaluate the current 
severity of the service-connected low 
back disability.  The claims file should 
be made available for review by the VA 
examiner.  The examiner should elicit 
from the veteran and record a complete 
social and industrial history in 
connection with the evaluation.  The 
examiner should be asked to provide 
detailed findings as to the current 
disabling manifestations attributable to 
the service-connected back disability.  
The examiner then should offer a medical 
opinion as to the extent to which the 
service-connected herniated nucleus 
pulposus, L5-S1 disc alone results in 
impairment his ability to perform 
substantially gainful employment 
consistent with his level of education 
and in light of his occupational 
experience.  

4.  The RO also should take appropriate 
steps in order to obtain and associate 
with the claims file copies of all 
records referable to the grant of 
disability benefits, if any, by the 
Social Security Administration.

5.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  If any benefit sought 
on appeal remains denied, then the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



